Citation Nr: 1549128	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service connected disabilities.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for multi-myeloma cancer.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2013; a statement of the case was issued in January 2014; and a substantive appeal was received in March 2014.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its March 2012 rating decision, the RO denied service connection for hypertension, skin cancer, multi-myeloma cancer, hearing loss, and tinnitus.  The Veteran filed a timely notice of disagreement as to these issues, with the exception of hypertension, in June 2012.  He then later filed another timely notice of disagreement with regard to all issues, including hypertension, in March 2013.  The RO issued a statement of the case that only addressed the issue of hypertension.  It has yet to issue a statement of the case with respect to the remaining issues.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

Additionally, the record fails to show that the RO has complied with the Veterans Claims Assistance Act of 2000 (VCAA) with respect to its duty to notify the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; information and evidence that the Veteran is was expected to provide; and the process by which initial disability ratings and effective dates are assigned.   

Finally, in a January 2012 correspondence, the Veteran stated that his hypertension was secondary to his cancers.  Consequently, the claim of service connection for hypertension is inextricably intertwined with the issues of whether service connection is warranted for skin cancer or multi-myeloma cancer.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue notice to the Veteran that is compliant with the VCAA.  Specifically, the Veteran should be notified of: the information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; information and evidence that the Veteran is was expected to provide; and the process by which initial disability ratings and effective dates are assigned.   

2.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to service connection for skin cancer, multiple myeloma, hearing loss .  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim of service connection for hypertension remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







